DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 2/22/2022, with respect to the rejection of claims 25 and 28-32 under 35 USC 103 have been fully considered and are persuasive in view of the incorporation of previously objected subject matter.  The previous ground of rejection has been withdrawn. 

Allowable Subject Matter

Claims 25 and 28-42 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 25, the claims incorporate objected subject matter from previously objected claim 27 and remain allowable for the reasons stated with respect to claim 27 in the Final Office Action, dated 12/23/2021. 
	Regarding claims 28-32, the claims depend from claim 25 and are allowable for at least the reasons stated with respect to claim 25, supra.
Regarding claim 33, the claim remains allowable for the reasons indicated in the Final Office Action, dated 12/23/2021.
	Regarding claims 34-40, the claims depend from claim 33 and are allowable for at least the reasons stated with respect to claim 33, supra.
	Regarding claim 41, the prior art fails to teach, suggest or disclose all elements of the claimed invention. As noted in the objection to claim 41 in the Final Office Action, dated 12/23/2021, the prior art fails to teach, suggest or disclose the elements of claim 41. Although this claim no longer includes the elements of independent claim 25, it remains allowable for the reasons stated with respect to claim 41 in the Final Office Action, dated 12/23/2021.
	Regarding claims 42, the claims depend from claim 41 and are allowable for at least the reasons stated with respect to claim 41, supra.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466